



COURT OF APPEAL FOR ONTARIO

CITATION: Surighin v. Surighina, 2017 ONCA 877

DATE: 20171116

DOCKET: C63867

Cronk, Huscroft and Nordheimer JJ.A.

BETWEEN

Serghei Surighin

Applicant (Appellant)

and

Galina Surighina

Defendant (Respondent)

No one appearing for Serghei Surighin

Galina Surighina, in person

Heard and released orally: November 15, 2017

On appeal from the judgment of Justice Carole Curtis of
    the Ontario Court of Justice, dated March 10, 2017, with reasons reported at
    2017 ONCJ 384.

REASONS FOR DECISION

[1]

The appellant father appeals from the decision of C. Curtis J. of the
    Ontario Court of Justice, dated March 10, 2017, ordering the appellant to pay
    retroactive and prospective child support, including extraordinary expenses,
    and arrears in child support for the two children of the marriage.

[2]

Both parties to this appeal are self-represented.  The appellant did not
    appear at the appeal hearing.  The respondent appeared in person, accompanied
    by a support person.

[3]

Prior to the appeal hearing, both parties were informed of the possible
    application of s. 48 of the
Family Law Act
, R.S.O. 1990, c. F.3 (the FLA)
    to the matters at issue on this appeal.  Section 48 provides: An appeal lies
    from an order of the Ontario Court of Justice under this Part [Part III,
    Support] to the Superior Court of Justice.

[4]

The order under appeal was made by a judge of the Ontario Court of
    Justice on the respondent mothers motion to change support, brought under ss.
    37(1) and (2.1) of the FLA.

[5]

We are satisfied that s. 48 of the FLA applies to this case. 
    Accordingly, this court lacks jurisdiction to hear this appeal, which properly
    lies to the Superior Court of Justice.

[6]

The appeal, therefore, is quashed.  The respondent is entitled to costs
    of this appeal, fixed in the requested amount of $1,500, inclusive of
    disbursements and all applicable taxes.

E.A. Cronk J.A.

Grant Huscroft J.A.

I.V.B. Nordheimer J.A.


